DETAILED ACTION
	Claims 1, 4, 6, 15, 17, and 18 are amended. Claims 1-9 and 15-20 are pending. A complete office action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korb (U.S. Patent Application Publication No. 20130053733) in view of Testerman (U.S. Patent No. 5843147). 
Regarding claim 1, Korb teaches a device for removing debris from an eyelid margin (Abstract, Fig. 30) comprising: an eyelid contacting portion having a first electrode spaced apart from a second electrode (Fig. 30, element 32a), and a power supply, wherein the device is configured to apply electrical energy to a surface of an eyelid where at least one of the first and second electrodes are electrically coupled to the power supply ([0145]).
Korb does not teach the first electrode being a cathode and the second electrode being an anode where the electrical energy moves from the cathode electrode to the anode electrode.
Testerman, in a similar field of endeavor, teaches the first electrode being a cathode and the second electrode being an anode (Col. 7, lines 8-22) where the electrical energy moves from the cathode electrode to the anode electrode (it is well known in the field of electrochemistry and electrolytic cells that cathodes are reduced (i.e. accept electrons) and anodes are oxidized (i.e. donate electrodes) during use, thus the electricity must flow from the cathode to the anode (i.e. opposite to the electron flow).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the cathode/anode electrode configuration of Testerman for the electrode configuration of Korb. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 2, the combination of Korb and Testerman teaches all the elements as stated above.
 Korb further teaches a third electrode and a fourth electrode (Fig. 30, elements 32a, 32b), wherein the eyelid contacting portion has a first surface (Fig. 30, elements 98, 100) wherein the first surface includes an upper portion separated from a lower portion by a shelf (Fig. 30, element 82), the first electrode is on the upper portion (Fig. 30, element 32a), the third electrode is on the lower portion (Fig. 30, element 32a), the second electrode is on an upper surface of the shelf (Fig. 30, element 32b), 
Korb does not teach the first electrode being a cathode and the second electrode being an anode.
Testerman further teaches the first electrode being a cathode and the second electrode being an anode (Col. 7, lines 8-22).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the cathode/anode electrode configuration of Testerman for the electrode configuration of Korb. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 3, the combination of Korb and Testerman teaches all the elements as stated above.
Korb further teaches an ultrasonic driver coupled to the eyelid contacting portion ([0126]; Fig. 6B, 7C, element 52).
Regarding claim 18, the combination of Korb and Testerman teaches all the elements as stated above.
Korb further teaches a device for removing debris from an eyelid margin (Abstract, Fig. 30) comprising: wherein the eyelid contacting portion is configured to contact a portion of the eyelid across at least fifty percent of the width of the eyelid (Fig. 30), wherein the portion of the eyelid is an external portion of an upper eyelid (Fig. 30, element 28), an external portion of a lower eyelid (Fig. 30, element 28), a upper eyelid margin between the external surface of the upper eyelid and an internal surface of the upper eyelid (Fig. 30, element 28), a lower eyelid margin between the external surface of the lower 
Regarding claim 19, the combination of Korb and Testerman teaches all the elements as stated above.
Korb further teaches wherein the eyelid contacting portion includes a first channel (Fig. 30).
Regarding claim 20, the combination of Korb and Testerman teaches all the elements as stated above.
Korb further teaches wherein the eyelid contacting portion includes a second channel (Fig. 30).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Korb in view Testerman and in further view of Muller (U.S. Patent Application No. 20090187184).
Regarding claim 4, Korb teaches a device for removing debris from an eyelid margin comprising: an eyelid contacting portion having a first channel defined by an inner sidewall, a base wall, and an outer sidewall (Fig. 30), a first electrode (Fig. 30), a second electrode coupled to one of the inner sidewall and the outer sidewall (Fig. 30, elements 32a, 32b) and a power supply, wherein the device is configured to apply electrical energy to a surface of an eyelid ([0145]).
Korb does not teach the first electrode being a cathode and the second electrode being an anode where the electrical energy moves from the cathode electrode to the anode electrode.
Testerman, in a similar field of endeavor, teaches the first electrode being a cathode and the second electrode being an anode (Col. 7, lines 8-22) where the electrical energy moves from the cathode electrode to the anode electrode (it is well known in the field of electrochemistry and electrolytic cells that cathodes are reduced (i.e. accept electrons) and anodes are oxidized (i.e. donate electrodes) during use, thus the electricity must flow from the cathode to the anode (i.e. opposite to the electron flow).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual 
Korb and Testerman do not teach that the first electrode is coupled to the base wall.
Muller teaches that the first electrode is coupled to the base wall (Fig. 5, element 111A).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the first electrode of Muller for the first electrode of Korb. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 8, the combination of Korb, Testerman, and Muller teaches all the elements of the claimed invention as stated above. 
Korb further teaches a second channel defined by a second inner sidewall, a second base wall, and a second outer sidewall (Fig. 30), a fourth electrode coupled to one of the second inner sidewall and the second outer sidewall (Fig. 30, elements 32a, 32b) and wherein at least one of the third and fourth electrodes are electrically coupled to the power supply ([0145]).
Korb and Testerman do not teach a third electrode coupled to the second base wall.
Muller further teaches a third electrode coupled to the second base wall (Fig. 5, element 111).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the third electrode of Muller for the third electrode of modified Korb. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Korb in view of Testerman and in further view of Rynerson (U.S. Patent Application Publication No. 20140031845). 
Regarding claim 15, Korb further teaches an eyelid contacting portion configured to be coupled to a device housing for removing debris from an eyelid margin, the eyelid contacting portion (Fig. 30) comprising: an eye contacting portion having a first surface (Fig. 30, elements 98, 100) having a first electrode spaced apart from a second electrode (Fig. 30, element 32a), wherein the first and second electrodes are electrically coupled to an electrical energy source ([0145]) and wherein the eyelid contacting portion is configured to apply electrical energy to a surface of an eyelid ([0145]).
Korb does not teach the first electrode being a cathode and the second electrode being an anode where the electrical energy moves from the cathode electrode to the anode electrode.
Testerman, in a similar field of endeavor, teaches the first electrode being a cathode and the second electrode being an anode (Col. 7, lines 8-22) where the electrical energy moves from the cathode electrode to the anode electrode (it is well known in the field of electrochemistry and electrolytic cells that cathodes are reduced (i.e. accept electrons) and anodes are oxidized (i.e. donate electrodes) during use, thus the electricity must flow from the cathode to the anode (i.e. opposite to the electron flow).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the cathode/anode electrode configuration of Testerman for the electrode configuration of Korb. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Korb and Testerman do not teach the energy source being in the device housing. 
Rynerson, in a similar field of endeavor, teaches the energy source being in the device housing (Fig. 1, element 42).

Regarding claim 16, the combination of Korb, Testerman, and Rynerson teaches all the elements of the claimed invention as stated above.
Korb further teaches a third electrode and a fourth electrode (Fig. 30, elements 32a, 32b), wherein the eyelid contacting portion has a first surface (Fig. 30, elements 98, 100), wherein the first surface includes an upper portion separated from a lower portion by a shelf (Fig. 30, element 82), and the first electrode is on the upper portion (Fig. 30, element 32a), the third electrode is on the lower portion (Fig. 30, element 32a), the second electrode is on an upper surface of the shelf (Fig. 30, element 32b), and the fourth electrode is on a lower surface of the shelf (Fig. 30, element 32b) further wherein at least one of the first, second, third, and the fourth electrode are electrically coupled to an electrical contact ([0145]).
Korb and Rynerson do not teach the first electrode being a cathode and the second electrode being an anode.
Testerman further teaches the first electrode being a cathode and the second electrode being an anode (Col. 7, lines 8-22).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the cathode/anode electrode configuration of Testerman for the electrode configuration of modified Korb. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Korb in view of Testerman, in view of Rynerson, and in further view of Muller.
Regarding claim 17, Korb teaches an eyelid contacting portion configured to be coupled to a device housing for removing debris from an eyelid margin (Fig. 30) comprising: an eye contacting portion having a first channel defined by an inner sidewall, a base wall, and an outer sidewall (Fig. 30, elements 80, 82, 98, 100), a first electrode (Fig. 30), and a second electrode coupled to one of the inner sidewall and the outer sidewall (Fig. 30, elements 32a, 32b) wherein the first and second electrodes are electrically coupled to an electrical energy source contact ([0145]), and wherein the eyelid contacting portion is configured to apply electrical energy to a surface of an eyelid ([0145]).
Korb does not teach the first electrode being a cathode and the second electrode being an anode where the electrical energy moves from the cathode electrode to the anode electrode.
Testerman, in a similar field of endeavor, teaches the first electrode being a cathode and the second electrode being an anode (Col. 7, lines 8-22) where the electrical energy moves from the cathode electrode to the anode electrode (it is well known in the field of electrochemistry and electrolytic cells that cathodes are reduced (i.e. accept electrons) and anodes are oxidized (i.e. donate electrodes) during use, thus the electricity must flow from the cathode to the anode (i.e. opposite to the electron flow).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the cathode/anode electrode configuration of Testerman for the electrode configuration of Korb. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Korb and Testerman do not teach Korb and Testerman do not teach the energy source being in the device housing. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the power source placement of Rynerson for the power source placement of modified Korb. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Korb, Testerman, and Rynerson do not teach the first electrode coupled to the base wall.
Muller teaches the first electrode coupled to the base wall (Fig. 5, element 111A).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the first electrode of Muller for the first electrode of modified Korb. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Korb in view of Testerman, in view of Muller, and in further view of Mittelstein (Patent Application No. 20060241580).
Regarding claim 5, the combination of Korb, Testerman, and Muller teaches all the elements of the claimed invention as stated above. 
Korb and Muller do not teach wherein the inner sidewall is moveable relative to the outer sidewall.
Mittelstein, in a similar field of endeavor, teaches wherein the inner sidewall is moveable relative to the outer sidewall ([0071-0073]; Fig. 3D-F).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the inner sidewall being moveable relative to the outer sidewall as taught by Mittelstein in the system of .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Korb in view of Testerman, in view of Muller, and in further view of Papay (Patent Application No. 20130281967).
Regarding claim 6, the combination of Korb, Testerman, and Muller teaches all the elements of the claimed invention as stated above. 
Korb, Testerman, and Muller do not teach at least one nozzle positioned in the inner sidewall.
Papay, in a similar field of endeavor, teaches at least one nozzle positioned in the inner sidewall (Fig. 2A, element 36), [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korb, Testerman, and Muller with at least one nozzle positioned in the inner sidewall as taught by Papay in order to allow for fluid to clear the region of debris during treatment.
Regarding claim 7, the combination of Korb, Testerman, Muller, and Papay teaches all the elements of the claimed invention as stated above. 
Korb, Testerman, and Muller do not teach at least one irrigation port in the first channel, and a pump, wherein the pump is fluidly coupled to the irrigation port.
Papay further teaches at least one irrigation port in the first channel, and a pump, wherein the pump is fluidly coupled to the irrigation port ([0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korb, Testerman, and Muller with at least one irrigation port in the first channel, and a pump, wherein the pump is fluidly coupled to the irrigation port as taught by Papay in order to allow for fluid to clear the region of debris during treatment.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Korb in view of Testerman, in view Muller, and in further view of Takashino (Patent Application No. 20130006241).
Regarding claim 9, the combination of Korb, Testerman, and Muller teaches all the elements of the claimed invention as stated above. 
Korb, Testerman, and Muller do not teach at least one nozzle in the second channel, and a reservoir, wherein the at least one nozzle is fluidly coupled to a reservoir.
Takashino, in a similar field of endeavor, teaches at least one nozzle in the second channel ([0199]; Fig. 22A, element 62b), and a reservoir, wherein the at least one nozzle is fluidly coupled to a reservoir ([0199]; Fig. 22A, 25, elements 62b, 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korb, Testerman, and Muller with at least one nozzle in the second channel, and a reservoir, wherein the at least one nozzle is fluidly coupled to a reservoir as taught by Takashino in order to allow for fluid to clear the region of debris during treatment.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. Regarding the argument pertaining to the Testerman ‘147 reference, examiner does not agree with the implementation of the presented argument regarding claims 1, 4, 15, and 17. Applicant makes the argument that Testerman teaches away from applying electrical energy to the surface of an eyelid, and examiner acknowledges this (see Fig. 7 of Testerman). Examiner, however, is not reliant on this particular teaching of Testerman when making this rejection. Examiner is only reliant on the teaching of Testerman that discloses the anode/cathode configuration of the multiple electrodes and combining that teaching with the multiple electrode structure of Korb that already discloses treating the surface of an eyelid with electrical energy. Merely, only the configuration of the electrodes (anode/cathode . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236. The examiner can normally be reached Monday - Friday from 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794